           Case 2:19-cv-01032-JHE Document 54 Filed 08/21/20 Page 1 of 5                              FILED
                                                                                             2020 Aug-21 PM 12:49
                                                                                             U.S. DISTRICT COURT
                                                                                                 N.D. OF ALABAMA


                             UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ALABAMA
                                  SOUTHERN DIVISION

  LINDA ROPER RICHARDSON,                           )
                                                    )
           Plaintiff,                               )
                                                    )
  v.                                                )    Case Number: 2:19-cv-01032-JHE
                                                    )
  BESSEMER BOARD OF EDUCATION, et                   )
  al.,                                              )
                                                    )
           Defendants.                              )


                          MEMORANDUM OPINION AND ORDER1

       Plaintiff Linda Roper Richardson (“Richardson”) initiated this action asserting various

civil rights and employment discrimination claims against Defendants Bessemer Board of

Education (the “Board”), its members in their individual and official capacity, and its

superintendent Keith A. Stewart (“Dr. Stewart” or the “Superintendent”) in his individual and

official capacity. (Doc. 1). The Board and its members filed a motion to dismiss (doc. 15), as did

the Superintendent. (doc. 19). Both motions were fully briefed (docs. 24, 25, 26, & 27), and, on

October 7, 2019, the undersigned entered a Memorandum Opinion and Order granting in part and

denying in part the motions to dismiss and instructing Richardson to file an amended complaint

consistent with the memorandum opinion. (Doc. 30).

       On October 28, 2019, Richardson filed an amended complaint (doc. 31), and, again, the

Board and its members moved to dismiss (doc. 33), as did the Superintendent. (doc. 34). Both of



       1
        In accordance with the provisions of 28 U.S.C. § 636(c) and Federal Rule of Civil
Procedure 73, the parties have voluntarily consented to have a United States Magistrate Judge
conduct any and all proceedings, including trial and the entry of final judgment. (Doc. 28).


                                                1
          Case 2:19-cv-01032-JHE Document 54 Filed 08/21/20 Page 2 of 5



the motions to dismiss were fully briefed (docs. 33, 34, 36, & 37). On May 18, 2020, the

undersigned entered a Memorandum Opinion and Order granting in part and denying in part the

motions to dismiss and instructing Richardson to file a second amended complaint consistent with

the memorandum opinion. (Doc. 40).

        On June 15, 2020, Richardson filed a Second Amended Complaint asserting claims against

the Board and Dr. Stewart. (Doc. 43). The Board filed an Answer to the Second Amended

Complaint. (Doc. 48). Dr. Stewart moved to dismiss the claims asserted against him in the Second

Amended Complaint. (Doc. 49). That motion is fully briefed (docs. 49, 51, & 53). For the reasons

stated below, Dr. Stewart’s motion to dismiss (doc. 49) is GRANTED.

                                       I. Standard of Review

        Under Federal Rule of Civil Procedure 8(a)(2), a pleading must contain “a short and plain

statement of the claim showing the pleader is entitled to relief.” “[T]he pleading standard Rule 8

announces does not require ‘detailed factual allegations,’ but it demands more than an unadorned,

the-defendant-unlawfully-harmed-me accusation.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(citing Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)). Mere “labels and conclusions”

or “a formulaic recitation of the elements of a cause of action” are insufficient. Iqbal, 556 U.S. at

678. (citations and internal quotation marks omitted). “Nor does a complaint suffice if it tenders

‘naked assertion[s]’ devoid of ‘further factual enhancement.” Id. (citing Twombly, 550 U.S. at

557).

        Rule 12(b)(6), Fed. R. Civ. P., permits dismissal when a complaint fails to state a claim

upon which relief can be granted. “To survive a motion to dismiss, a complaint must contain

sufficient factual matter, accepted as true, to state a claim to relief that is plausible on its face.”

Iqbal, 556 U.S. at 678 (citations and internal quotation marks omitted). A complaint states a



                                                  2
          Case 2:19-cv-01032-JHE Document 54 Filed 08/21/20 Page 3 of 5



facially plausible claim for relief “when the plaintiff pleads factual content that allows the court to

draw the reasonable inference that the defendant is liable for the misconduct alleged.” Id. (citation

omitted). The complaint must establish “more than a sheer possibility that a defendant has acted

unlawfully.” Id. See also Twombly, 550 U.S. at 555 (“Factual allegations must be enough to raise

a right to relief above the speculative level.”). Ultimately, this inquiry is a “context-specific task

that requires the reviewing court to draw on its judicial experience and common sense.” Iqbal,

556 U.S. at 679.

                                             II. Analysis

       Richardson’s Second Amended Complaint asserts six causes of action, each premised upon

the alleged failure of the defendants to pay Richardson what she believes she is owed. (See doc.

43). Counts One and Three are asserted against Dr. Stewart. (Id.). Specifically, Count One alleges

Stewart failed “to pay [Richardson] at a rate commensurate with her education, training, and

experience as they did other employees who were male and/or under the age of 40.” (Doc. 43 at

¶ 23). Count Three alleges that Dr. Stewart discriminated against Richardson because of her race

by not paying her “at the same rate for her experience as non-African American individuals.” (Id.

at ¶ 33). Both Richardson and Dr. Stewart are African-American. Dr. Stewart argues these claims

must be dismissed because he, as an employee of the Board, did not have the authority to set or

adjust Richardson’s pay. (Doc. 49 at 3-4).

       Alabama Code § 16-11-17 states that “the city board of education shall fix the salaries of

all employees. . . .” This plain language dictates that the Board, not Stewart, determines

Richardson’s rate of pay and the pay of all other Board employees. Accordingly, Richardson

cannot state a claim against Stewart for deprivation of a federally protected right that is necessary

to sustain a claim under § 1983, based on her pay.



                                                  3
           Case 2:19-cv-01032-JHE Document 54 Filed 08/21/20 Page 4 of 5



       In Morris v. Bessemer City Board of Education, another judge on this Court faced this same

issue. No. 2:19-cv-01231-AMM, doc. 31.2 The plaintiff attempted to assert a § 1983 gender-

based Equal Protection claim against Dr. Stewart based, in part, on an alleged failure to pay her in

a manner commensurate with other similarly situated male administrators. Morris, doc. 11 at ¶

56. Relying on Alabama Code. § 16-11-17, United States District Judge Abdul K. Kallon held

that, because Dr. Stewart “has no role in determining the compensation of employees such as the

plaintiff, he cannot be responsible for any alleged gender disparity in pay.” Morris, doc. 31 at 14.

The same analysis applies in this case.

       Richardson fails to challenge this proposition and cites no authority to the contrary. To the

extent Richardson points to other portions of Judge Kallon’s memorandum opinion in Morris

(Doc. 51 at 5-6) (citing Morris, doc. 31 at 17-18), those sections address Morris’s other claims,

unrelated to her pay. As such, arguments based on those portions of the Morris memorandum

opinion have no bearing on the claims in this case, which both relate to Richardson’s pay.

       Additionally, Richardson points to a January 18, 2019 letter, wherein Dr. Stewart explained

that the Board “upheld my decision denying your request to be placed at a higher salary step . . .

.” (Doc. 51 at 4) (citing doc. 51-1). Richardson argues this is an admission by Dr. Stewart that he

personally denied her request for a pay adjustment. (Id. at 4-5). Richardson also points to an

August 15, 2018 letter from the Board’s legal counsel attempting to address her concerns. (Id. at

5) (citing doc. 51-2). Neither of these documents undermine the fact that the Board is the entity

legally responsible for setting Richardson’s salary, even if Dr. Stewart is somehow involved in

that process. To the contrary, the exhibits reinforce the underlying principle that the Board is the




       2
        On June 3, 2020, this case was reassigned from Judge Kallon to United States District
Judge Anna M. Manasco. (Doc. 37).

                                                 4
         Case 2:19-cv-01032-JHE Document 54 Filed 08/21/20 Page 5 of 5



final decisionmaker. While Dr. Stewart can make a recommendation to the Board, the Board is

under no obligation to approve his recommendation. As such, Richardson cannot state a pay-based

claim against Dr. Stewart.

                                       III. Conclusion

       For the reasons stated above, Dr. Stewart’s motion to dismiss (doc. 49) is GRANTED.

       DONE this 21st day of August, 2020.



                                           _______________________________
                                           JOHN H. ENGLAND, III
                                           UNITED STATES MAGISTRATE JUDGE




                                              5
